Citation Nr: 0909741	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, granted service connection for 
bilateral hearing loss with noncompensable evaluation 
assigned effective May 3, 2005; and denied entitlement to 
service connection for tinnitus.  

In May 2008, the Veteran provided testimony before the 
undersigned at the RO.  A transcript of the hearing is of 
record.  

In July 2008, the Board granted service connection for 
tinnitus and remanded the appeal with regard to the initial 
evaluation for hearing loss.  The case has been returned to 
the Board for further appellate action.  


FINDING OF FACT

The Veteran has Level I hearing in his right ear and Level I 
hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§  4.85, Tables VI, VIA and VII, 
Diagnostic Code 6100; § 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in June 2005 
and September 2008 for his bilateral hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

On VA audiology assessment in June 2003, the Veteran reported 
that he had noticed declining hearing over the past several 
years.  

The pure tone thresholds were as follows:


HERTZ



1000
2000
3000
4000
RIGHT
20
25
70
70
LEFT
15
20
70
70

Speech audiometry revealed word recognition sores of 96 
percent in each ear.

The Veteran was provided a VA audiological examination in 
June 2005.  At that time, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
65
65
LEFT
25
40
70
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
diagnosis was normal to moderately-severe sensorineural 
hearing loss for the right ear and normal to severe 
sensorineural hearing loss for the left ear.  No otologic 
condition was noted that would require medical follow-up or 
would result in improved auditory thresholds.  

Upon remand by the Board in July 2008, the Veteran was 
provided a second VA audiological examination in September 
2008.  He reported increasing difficulty hearing and 
understanding conversation with his family and when watching 
television.  

Pure tone thresholds, in decibels, were as follows:



   HERTZ



1000
2000
3000
4000
RIGHT
20
30
65
65
LEFT
30
45
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss in both ears.  No otologic condition was noted that 
would require medical follow-up or would result in improved 
auditory thresholds.  The examiner noted that the Veteran's 
hearing thresholds had not changed significantly since his 
June 2005 VA audiological examination.  

Analysis

With respect to the right ear, the greatest degree of hearing 
impairment was measured at the Veteran's September 2008 VA 
audiological examination.  The pure tone threshold average at 
that time was 45 decibels with a speech recognition score of 
96 percent.  This translates to Level I hearing impairment 
under Table VI.  

With respect to the left ear, the greatest degree of hearing 
impairment was also measured at the Veteran's September 2008 
VA audiological examination.  The pure tone threshold average 
was 53 decibels with a speech recognition score of 96 
percent.  This translates to Level I hearing impairment under 
Table VI.  

Level I hearing impairment in one ear and Level I hearing 
impairment in the other ear warrants a 0 percent rating under 
the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).  Accordingly, an increased rating is not 
warranted.  

The Veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  

There is no evidence that the hearing loss disability has met 
or approximated the criteria for an increased rating at any 
time during the appeal period.  

While the Veteran has reported increasing difficulties 
hearing and understanding conversation, speech audiometry and 
speech reception thresholds have remained virtually 
unchanged.  The objective testing is more probative than 
subjective complaints reported in the context of the claim 
for compensation.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's hearing loss is 
manifested by loss of hearing acuity and complaints of 
difficulty hearing conversation.  The rating criteria are 
based on loss of hearing acuity and word recognition.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disabilities.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.

The weight of the evidence is against the claim and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.21 (2008).


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


